DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/7/2021 has been fully considered. Claims 9-10 and 15 are cancelled and claims 1-8 and 11-14 are pending.

The Examiner is presenting a new non-final rejection due to the rationales for combining David with Fronek and combining Mahn Jr. with Fronek not being proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the printed layer being at least partially embedded in the nanostructured surface is indefinite in that it is unclear how the printed layer is at least partially embedded in the nanostructured surface when the printed layer as shown in the figures of Applicant’s Specification is not partially embedded in the nanostructured surface.
Dependent claims 2-5, 7, 13-14 and 16-17 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Regarding claim 8, the support layer being at least partially embedded in the nanostructured surface is indefinite in that it is unclear how the support layer is at least partially embedded in the nanostructured surface when the support layer as shown in the figures of Applicant’s Specification is not partially embedded in the nanostructured surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fronek et al (US 5,848,769).

Regarding claim 11, Fronek discloses a drag reduction article comprising an outer patterned layer having an outer surface and an inner surface (Fig. 3 #11; col. 5, lines 14-24), wherein the outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer (Fig. 3 #11; col. 3, lines 52-59), a reinforcing layer disposed on the inner surface of the outer patterned layer (Fig. 3 #12; col. 2, lines 16-18 and col. 4, lines 53-64), wherein the reinforcing layer comprises polyurethane (Fig. 3 #13; col. 4, line 65-col. 5, line 5), wherein the reinforcing layer is joined to an intermediate layer by coextruding the outer patterned layer 11, the intermediate bonding layer 12 and the reinforcing layer 12 together (Fig. 3; col. 7, lines 8-19) and a continuous or discontinuous graphic layer applied to the reinforcing layer by printing (Fig. 3 #18; col. 5, lines 14-24).

    PNG
    media_image1.png
    209
    486
    media_image1.png
    Greyscale


The drag reduction article reads on the claimed surfacing film. The outer patterned layer having an outer surface and an inner surface reads on the claimed surface layer having opposed first and second major surfaces. The outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer reads on the claimed first major surface comprising a fluoropolymer surface. The reinforcing layer comprising polyethylene reads on the claimed tie layer comprising polyurethane. The reinforcing layer disposed on the inner surface of the outer patterned layer reads on the claimed tie layer underlying the surface layer. The outer patterned layer and the reinforcing layer being coextruded reads on the claimed surface layer and tie layer being coextruded layers. The continuous or discontinuous graphic layer applied to the reinforcing layer by printing reads on the claimed printed layer disposed on the tie layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fronek et al (US 5,848,769) in view of David et al (WO 2015/013387) in further view of Mahn Jr. (US 6,013,351).

Regarding claim 1, Fronek discloses a drag reduction article comprising an outer patterned layer having an outer surface and an inner surface (Fig. 3 #11; col. 5, lines 14-24), wherein the outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer (Fig. 3 #11; col. 3, lines 52-59), an intermediate bonding layer disposed on the inner surface of the outer patterned layer (Fig. 3 #12; col. 3, lines 35-37), a continuous or discontinuous graphic layer applied to the intermediate bonding layer by printing (Fig. 3 #18; col. 5, lines 14-24) and a reinforcing layer disposed below the intermediate bonding layer and comprising polyurethane (Fig. 3 #13; col. 4, line 65-col. 5, line 5).
The drag reduction article reads on the claimed surfacing film. The outer patterned layer having a top surface and a bottom surface reads on the claimed surface layer having opposed first and second major surfaces. The outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer reads on the claimed first major surface comprising a fluoropolymer surface. The continuous or discontinuous graphic layer applied to the intermediate bonding layer by printing reads on the claimed printed layer disposed on the second major surface.

Fronek does not appear to explicitly disclose the drag reduction article comprising the second major surface comprising a nanostructured surface, the printed layer being partially embedded in the nanostructure surface and the printed layer comprising a thermoset polyurethane.

However, David discloses a nanostructured article comprising an etched nanostructure on a surface of a substrate or article (pg. 15, line 28-pg. 16, line 5) and wherein the etching is done by cylindrical reactive ion etching in which plasma is ignited (pg. 15, line 28-pg. 16, line 5).
The etching being done by cylindrical reactive ion etching in which plasma is ignited reads on the claimed nanostructured surface being a plasma reactive ion etched surface.

Mahn Jr. discloses a decorated thermoplastic article comprising an upper indicia layer comprising a thermosetting polyurethane of polyurethane ink (col. 4, lines 22-31).
The upper indicia layer comprising a thermosetting polyurethane of a polyurethane ink reads on the claimed printed layer comprising a thermoset polymer comprising a polyurethane.

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and David before him or her, to modify the drag reduction article of Fronek to apply the technique of plasma reactive ion etching of David on the bottom surface of the outer patterned layer of Fronek in order to form a nanostructured surface because having the required nanostructured surface provides improved adhesion for layers or another article to be attached to the nanostructured surface.

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and Mahn Jr. before him or her, to modify the drag reduction article of Fronek to include the thermosetting polyurethane ink of Mahn Jr. for the ink of the continuous or discontinuous graphic layer of Fronek because having the required thermosetting polyurethane of a polyurethane ink would provide the desired appearance for the graphic layer.

In regard to the printed layer being at least partially embedded in the nanostructured surface, given that the continuous or discontinuous graphic layer of Fronek is disposed on the intermediate bonding layer of Fronek which contacts the bottom surface of the outer patterned layer of Fronek which has been modified by the technique of plasma reactive ion etching of David in order to form a nanostructured surface, it is clear that the continuous or discontinuous graphic layer of Fronek would intrinsically be at least partially embedded in the nanostructured surface as pg. 12 of applicant’s specification states that the nanostructured surface enables permeation or interpenetration of the printed layer and/or support layer when they are in contact with the nanostructured surface.

Regarding claim 2, Fronek does not appear to explicitly disclose the drag reduction article comprising the nanostructured surface comprising a plasma reactive ion etched surface.

However, David discloses a nanostructured article comprising an etched nanostructure on a surface of a substrate or article (pg. 15, line 28-pg. 16, line 5) and wherein the etching is done by cylindrical reactive ion etching in which plasma is ignited (pg. 15, line 28-pg. 16, line 5).
The etching being done by cylindrical reactive ion etching in which plasma is ignited reads on the claimed nanostructured surface being a plasma reactive ion etched surface.

Regarding claim 3, Fronek discloses the drag reduction article comprising an optional bonding layer disposed below the reinforcing layer (Fig. 3 #14; col. 5, lines 26-28)
The optional bonding layer disposed below the reinforcing layer reads on the claimed adhesive layer extending across at least a portion of the printed layer.

Regarding claim 4, Fronek discloses the drag reduction article comprising a continuous or discontinuous graphic layer disposed on the intermediate bonding layer (Fig. 3 #18; col. 5, lines 14-24), a reinforcing layer disposed below the intermediate bonding layer (Fig. 3 #13; col. 5, lines 14-24), wherein the reinforcing layer comprises thermoplastic polyurethane (Fig. 3 #13; col. 2, lines 16-18), an optional bonding layer disposed below the reinforcing layer (Fig. 3 #14; col. 5, lines 26-28)
The reinforcing layer disposed between the optional bonding layer and the continuous or discontinuous graphic layer reads on the claimed support layer disposed between the adhesive layer and the printed layer.

Regarding claim 5, Fronek discloses the drag reduction article comprising the reinforcing layer comprises thermoplastic polyurethane (Fig. 3 #13; col. 2, lines 16-18), 
The reinforcing layer comprising polyurethane reads on the claimed support layer comprising polyurethane.

Regarding claim 8, Fronek discloses the drag reduction article comprising a continuous or discontinuous graphic layer applied to the intermediate bonding layer by printing (Fig. 3 #18; col. 5, lines 14-24) and the reinforcing layer includes a filler (Fig. 3 #13; col. 5, lines 3-5).
The continuous or discontinuous graphic layer applied to the intermediate bonding layer by printing reads on the claimed printed layer being discontinuous. The reinforcing layer comprising filler reads on the claimed support layer being pigmented.

Fronek does not appear to explicitly disclose the drag reduction article comprising the support layer being partially embedded in the nanostructure surface.

However, David discloses a nanostructured article comprising an etched nanostructure on a surface of a substrate or article (pg. 15, line 28-pg. 16, line 5) and wherein the etching is done by cylindrical reactive ion etching in which plasma is ignited (pg. 15, line 28-pg. 16, line 5).
The etching being done by cylindrical reactive ion etching in which plasma is ignited reads on the claimed nanostructured surface being a plasma reactive ion etched surface.

In regard to the support layer being at least partially embedded in the nanostructured surface, given that the reinforcing layer of Fronek is disposed on the intermediate bonding layer of Fronek which contacts the bottom surface of the outer patterned layer of Fronek which has been modified with the nanostructured surface of David, it is clear that the reinforcing layer of Fronek would intrinsically be at least partially embedded in the nanostructured surface as pg. 12 of applicant’s specification states that the nanostructured surface enables permeation or interpenetration of the printed layer and/or support layer when they are in contact with the nanostructured surface.

Regarding claim 13, Fronek discloses the drag reduction article comprising the outer patterned layer comprising a tetrafluoroethylene-hexafluoropropylene-vinylidene fluoride terpolymer (col. 4, lines 10-13).
The tetrafluoroethylene-hexafluoropropylene-vinylidene fluoride terpolymer reads on the claimed fluoropolymer surface comprising a copolymer of vinylidene fluoride and hexafluoropropylene.

Regarding claim 14. Fronek discloses a method comprising adhering the drag reduction article to a surface of an airplane (col. 5, lines 26-28) and wherein the surfacing film is the drag reduction article of Fronek in view of David in further view of Mahn Jr. as stated above. 
	The adhering the drag reduction article to a surface of an airplane reads on the claimed applying the surfacing film to an outer surface of an aircraft component to enhance friction.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fronek et al (US 5,848,769) in view of David et al (WO 2015/013387) in further view of Mahn Jr. (US 6,013,351) in further view of Marentic et al (US 5,133,516).

Fronek, David and Mahn Jr. are relied upon as described above.

Regarding claim 7, Fronek, David and Mahn Jr. do not appear to explicitly disclose the drag reduction article comprising the microreplicated surface comprising a plurality of ridges defining capillary channels.

However, Marentic discloses a drag reduction article (Abstract) comprising a patterned surface (Fig. 4 #12; col. 5, lines 37-38) comprising alternating parallel peaks separated by flat bottomed valleys (Fig. 4 #12; col. 5, lines 37-38).
The flat bottomed valleys reads on the claimed capillary channels. The alternating parallel peaks reads on the claimed plurality of ridges defining a skip tooth pattern.

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek, David, Mahn Jr and Marentic before him or her, to modify the drag reduction of Fronek, David and Mahn Jr to include the patterned surface of Marentic for the patterned surface of Fronek because having the required patterned surface such as one where the parallel symmetric peaks are separated by flat bottom valleys provides the desired reduction in drag (col. 5, lines 20-22 of Marentic).

Regarding claim 16, Fronek, David and Mahn Jr. do not appear to explicitly disclose the drag reduction article comprising the plurality of ridges defining a skip tooth pattern.

However, Marentic discloses a drag reduction article (Abstract) comprising a patterned surface (Fig. 4 #12; col. 5, lines 37-38) comprising alternating parallel peaks separated by flat bottomed valleys (Fig. 4 #12; col. 5, lines 37-38).
The alternating parallel peaks reads on the claimed plurality of ridges defining a skip tooth pattern.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fronek et al (US 5,848,769) in view of David et al (WO 2015/013387).

Regarding claim 12, Fronek discloses a drag reduction article comprising an outer patterned layer having an outer surface and an inner surface (Fig. 3 #11; col. 5, lines 14-24), wherein the outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer (Fig. 3 #11; col. 3, lines 52-59), an optional bonding layer disposed on the inner surface of the outer patterned layer (Fig. 3 #14; col. 5, lines 25-27) and wherein an outer surface of the outer patterned layer is patterned (Fig. 3 #11; col. 6, lines 3-5).
The drag reduction article reads on the claimed surfacing film. The outer patterned layer having an outer surface and an inner surface reads on the claimed surface layer having opposed first and second major surfaces. The optional bonding layer reads on the claimed adhesive layer extending across the second major surface. The outer patterned layer comprises a blend of a fluoropolymer and an acrylic polymer reads on the claimed first major surface comprising a fluoropolymer surface. The pattern on an outer surface of the outer patterned layer reads on the claimed microreplicated surface. 
	
Fronek does not appear to explicitly disclose the drag reduction article comprising the second major surface comprising a nanostructured surface.

However, David discloses a nanostructured article comprising an etched nanostructure on a surface of a substrate or article (pg. 15, line 28-pg. 16, line 5) and wherein the etching is done by cylindrical reactive ion etching in which plasma is ignited (pg. 15, line 28-pg. 16, line 5).
The etching being done by cylindrical reactive ion etching in which plasma is ignited reads on the claimed nanostructured surface being a plasma reactive ion etched surface.

Fronek does not appear to explicitly disclose the drag reduction article comprising the second major surface comprising a nanostructured surface.

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek and David before him or her, to modify the drag reduction article of Fronek to apply the technique of plasma reactive ion etching of David on the bottom surface of the outer patterned layer of Fronek in order to form a nanostructured surface because having the required nanostructured surface provides improved adhesion for layers or another article to be attached to the nanostructured surface.

Given that the structure of the drag reduction article of Fronek and David is the same as the surfacing film as claimed in claim 12, it is clear that the delamination peel strength of the surface layer from any remaining layers would be intrinsically greater than the tensile strength of the surface layer based on the 180° Peel Test.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fronek et al (US 5,848,769) in view of David et al (WO 2015/013387) in further view of Marentic et al (US 5,133,516).

Fronek and David are relied upon as described above.

Regarding claim 17, Fronek and David do not appear to explicitly disclose the drag reduction article comprising the microreplicated surface comprising a plurality of ridges defining capillary channels and the plurality of ridges defining a skip tooth pattern.

However, Marentic discloses a drag reduction article (Abstract) comprising a patterned surface (Fig. 4 #12; col. 5, lines 37-38) comprising alternating parallel peaks separated by flat bottomed valleys (Fig. 4 #12; col. 5, lines 37-38).
The flat bottomed valleys reads on the claimed capillary channels. The alternating parallel peaks reads on the claimed plurality of ridges defining a skip tooth pattern.

It would have been obvious to one of ordinary skill in the art having the teachings of Fronek, David and Marentic before him or her, to modify the drag reduction of Fronek to include the patterned surface of Marentic for the patterned surface of Fronek because having the required patterned surface such as one where the parallel symmetric peaks are separated by flat bottom valleys provides the desired reduction in drag (col. 5, lines 20-22 of Marentic).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/22/2022, with respect to the rejection(s) of claims 1-8 and 13-14 under 103 over Fronek in view of David in further view of Mahn Jr. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 103 for claims 1-5, 8 and 13-14 under 103 over Fronek in view of David in further view of Mahn Jr. with different rationales to combine each of David and Mahn Jr. with Fronek.

Applicants argue that the motivation to combine David with Fronek would not be proper.

The Examiner agrees and notes that the motivation to combine David with Fronek would not be proper and therefore the 103 rejection of Fronek in view of David in further view of Mahn Jr. has been withdrawn.
A new ground of rejection is made under 103 by Fronek in view of David in further view of Mahn Jr. where it would have been obvious to apply the plasma reactive ion etching of David on the bottom surface of the outer patterned layer of Fronek to form a nanostructured surface because doing so provides improved adhesion for layers or another article on the nanostructured surface.

Applicants argue that the motivation to combine Mahn Jr. with Fronek is not proper.

The Examiner agrees and notes that the motivation to combine Mahn Jr. with Fronek would not be proper and therefore the 103 rejection of Fronek in view of David in further view of Mahn Jr. has been withdrawn.
A new ground of rejection is made under 103 by Fronek in view of David in further view of Mahn Jr. where it would have been obvious to include the thermosetting polyurethane ink of Mahn Jr. for the ink of the graphic layer of Fronek because doing so would provide the desired appearance of the graphic layer.

Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.

Applicants argue that none of the cited references disclose a microreplicated fluoropolymer surface.

The Examiner disagrees and notes that Fronek discloses the outer patterned layer having a patterned surface and contains a fluoropolymer.

Applicants argue that Marentic does not cure the deficiencies of Fronek and David.

The Examiner disagrees and notes that Marentic is a teaching reference used to teach a patterned surface with parallel symmetric peaks separated by flat bottom valleys.

However, note that while Marentic does not disclose all the features of the present claimed invention, Marentic is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a patterned surface with parallel symmetric peaks separated by flat bottom valleys, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785